Citation Nr: 1521691	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.



REPRESENTATION

Veteran represented by:	Eric Gang, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, including service in the Republic of Vietnam.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was previously before the Board in October 2012.  At that time, the Board denied service connection for PTSD.  The Veteran appealed this denial to the Court of Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the Board's October 2012 decision and remanded the matter to the Board for compliance with the instructions included in the Memorandum Decision.

In November 2014, the Board remanded the case to the Appeals Management Center (AMC) for further development, to specifically include scheduling the Veteran for a new VA examination and to obtain updated VA treatment records.  The Veteran was afforded a new VA examination in January 2015 and VA treatment notes dated through January 2015 have been associated with the record.  In addition, in March 2015, the Veteran's attorney submitted a February 2015 private medical opinion with a waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's PTSD, depressive disorder, and anxiety is related to his fear of hostile military or terrorist activity during his service in the Republic of Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection for PTSD, depressive disorder, and anxiety have been met.  38 U.S.C.A. §§ 1110, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, since this case was certified to the Board prior to August 4, 2014, the regulation changes regarding the release of the DSM-V do not affect the outcome of the PTSD claim in this case, and further discussion of applicability of the revised regulations is not necessary.

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board finds that the evidence is in relative equipoise as to the question of whether the Veteran has PTSD that is linked to his claimed stressors from his service in Vietnam. 

The Veteran contends that he developed a psychiatric disorder due to his Vietnam experiences.  In March 2003, the Veteran indicated that he was responsible for the distribution of food rations to a field platoon in Vietnam.  To deliver the rations, crates of food were loaded onto trucks, and a convoy would escort the trucks with rations to designated areas where soldiers were fighting in the field.  The Veteran described risks to these convoys, including incoming fire from the enemy, enemy mines on the road, civilians using their bodies as human targets for bombs, and ambushes.  Throughout the record, the Veteran described seeing dead corpses lying on the side of the road.  He also reported that he provided security by walking the perimeter of his unit's camp at night.  He indicated that the base camp received enemy fire and that soldiers were killed.  In August 2006, he reported that he was unable to remember the names and dates of specific incidents, but he often saw enemy and U.S. soldiers die and get blown to pieces due to bombing and mortar fire.  He related that he was in constant fear for his life.  

In November 1991 and January 1992 VA treatment notes, the Veteran complained of restlessness and sleeplessness.  The diagnosis was an adjustment disorder with depressed mood.

In October 1996, the Veteran's treating private psychiatrist, E.P.G., M.D., stated that he treated the Veteran for major depression.  He also noted that the Veteran received Social Security Administration (SSA) disability benefits and retirement for that condition.  

In a May 1999 VA treatment note, the Veteran complained of a depressed mood with sleep disturbances.  He attributed his sleep disturbances to nightmares and recurrent thoughts of his experiences in Vietnam.  He believed that his symptoms were exacerbated after his involvement in a deadly boating accident.  The examiner diagnosed an anxiety disorder, not otherwise specified (NOS), and indicated that additional evaluation was necessary to rule out delayed PTSD. 

In a September 1999 VA treatment note, the Veteran reported that he began receiving Social Security Administration (SSA) disability benefits six years ago due to "nerves."  He presented with complaints that he was unable to sleep.  He stated that four years previously, he was accused of the death of a diver from a boating accident.  He indicated that he became sick after he viewed images from the accident.  He related that his symptoms began two years ago and he frequently thought about his Vietnam service.  He remembered seeing dead bodies in the streets and he related that a close friend was killed at his side by a rocket propelled grenade (RPG).  The examiner diagnosed the Veteran with PTSD symptoms and exhaustion due to service traumatization.  

In a November 1999 VA treatment note, the Veteran reported that he was anxious and restless with sleep disturbances.  He also described having nightmares about his Vietnam service.

Throughout the record, the Veteran was diagnosed with PTSD, depression, and anxiety by VA treatment providers.  Specifically, he was diagnosed with PTSD in December 1999, April 2000, January 2000, August 2000, August 2001, May 2001, December 2001, June 2002, and October 2002 VA treatment notes.  He was diagnosed with depression NOS and/or major depression in April 2000, August 2000, May 2001, August 2001, June 2002, and October 2002 VA treatment notes.  He was diagnosed with an anxiety disorder NOS in a December 2000 VA treatment note.   

During a July 2002 VA PTSD examination, the Veteran reported that he "came out of Vietnam 'destroyed.'"  The examiner noted that there was nothing in the Veteran's claims file to indicate that the Veteran was suffering from any kind of neuropsychiatric condition until he submitted evidence from Dr. P. and the SSA disability determination dated in 1994.  During the examination the Veteran reported that he was sent to Vietnam and that his military occupational specialty (MOS) was a cook.  He stated that he was attached to an armored company and that he was required to move where ever they went.  He indicated that he was in charge of receiving and disbursing rations.  The examiner noted that the Veteran did not describe any specific stressor event; rather, he stated that there was always "something happening" in Vietnam and that practically every day, someone would be killed.  He was unable to remember any specific names of anyone killed.  After he was discharged from active duty, he indicated that he returned to his job with an electric company, where he was in charge of services to his hometown, until 1992.  He stated that he was unable to handle situations in which the public came into his office concerning suspension of their electric service.  He related that he became very nervous and he was unable to continue working.  He also indicated that, after he had retired, he was involved in an incident surrounding a boating accident.  He reported that he and a friend were on the beach waiting for another friend to pick them up on his boat.  During that time, the boat operator accidentally hit and killed a diver.  He became tearful when discussing the event and indicated that it was very traumatic for him when he was arrested, although he was not connected with the actual incident.  The examiner diagnosed the Veteran with recurrent major depression with anxiety features.  She stated that the Veteran did not make any mention of any specific stressors that could be considered for a diagnosis of PTSD.  She related that the Veteran's statements were all "very vague and unspecific" regarding his Vietnam experiences.  

VA treatment notes dated from 2003 to 2007 continued to include diagnoses of PTSD and depression.  See February 2003, June 2003, August 2003, November 2003, March 2004, July 2004, October 2004, March 2005, August 2005, February 2006, and July 2007 VA treatment notes.

In private psychiatric evaluations received by VA in May 2006, July 2006, and November 2011, the Veteran's treating psychiatrist, A.R.D., M.D., related that the Veteran's Vietnam service was "very traumatic."  Dr. D. noted that the Veteran related he was afraid for his life during "situations full of danger."  The Veteran indicated that, following service, he became anxious thinking of his peers remaining in Vietnam or those that died.  He reported that he had nightmares of tripping over dead Vietnamese people, and that he was afraid to fall asleep because the nightmares sent him back to the war.  Dr. D. indicated that the Veteran had been diagnosed with PTSD by VA treatment providers.  Dr. D. noted that, after a review of the Veteran's medical record, a chronic PTSD diagnosis, fulfilling the DSM-IV criteria, was confirmed.

During a November 2011 VA PTSD examination report, the examiner opined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria; rather, she diagnosed him with a major depressive disorder.  In the remarks section of the examination report, the examiner explained that the Veteran met the DSM-IV criteria for PTSD because he had combat experience; however, he did not meet the DSM-IV symptoms criteria for a diagnosis of PTSD.  The examiner reported, "It is worth [mentioning] that Veteran did not mention his participation in Vietnam as an important stressor.  Veteran and wife narrated that main stressor for PTSD was, being a witness in a trial for murder.... Veteran narrated this event as the main stressor for his actual PTSD."  The examiner also noted that the Veteran did not seek psychiatric care until 1994, which was 24 years after he separated from service.  The examiner indicated that the Veteran had a very productive life, he was married, he had four sons and many grandchildren, and he had worked for 26 years at an electric energy company.  

VA treatment notes dated from 2012 to 2015 also document continuous treatment for, and diagnoses of, PTSD.  See February 2012, July 2012, July 2013, January 2014, and August 2014 VA treatment notes.

In a January 2015 VA PTSD examination report, the examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V criteria.  The examiner diagnosed the Veteran with a depressive disorder, NOS.  In the remarks section of the report, the examiner provided the following: 

[The] Veteran meets the DSM[-]V stressor criteria for PTSD.  Nonetheless, he does not fulfill the criteria for the intrusion symptoms associated with the traumatic event; the criteria for the avoidance of the stimulus associated with the traumatic event; the criteria for the negative alterations in cognitions and mood associated with the traumatic event[;] nor (sic) the criteria of the marked alterations in arousal and reactivity associated with the traumatic event.  He does not fulfill the diagnostic criteria for PTSD according to the DSM[-]V.

The January 2015 VA examiner opined that the Veteran's claimed psychiatric disorder was less likely than not incurred in or caused by service.  She also noted that the Veteran sought psychiatric care in 1994, 24 years after separation from service.  

In a February 2015 report, a private psychiatrist indicated that he had reviewed the Veteran's claims file and opined that it was at least as likely as not that the Veteran's psychiatric disorders are related to his active duty service, particularly his service in Vietnam.  He noted that the evidence showed that the Veteran's PTSD symptoms presented in available treatment notes in 1994 when the Veteran began reporting nightmares about Vietnam, mood instability, paranoid ideation, aggressive behavior, and a significant amount of anxiety; and that, thereafter, the Veteran was diagnosed with major depressive disorder.  The psychiatrist indicated that the Veteran described exposure to "mortal danger" while serving in the Army in Vietnam throughout VA treatment in the 1990s and 2000s, to specifically include fighting off ambushes and attacks by the enemy, witnessing a road-side bomb kill off other U.S. soldiers, seeing U.S. soldiers being killed or injured, and seeing corpses along the side of the road.  

With respect to the VA examiner's opinions that the Veteran did not meet the symptom criteria for a PTSD diagnosis, in his February 2015 report, the private psychiatrist noted, "All treating mental health providers, both private and VA treating providers, diagnosed [the Veteran] with Major Depressive Disorder with [the] presence of well delineated psychotic features as well as symptoms of PTSD."  He stated that interviewing patients with "significant and severe mental health impairment" is often difficult and challenging, and in cases like the Veteran's, it would be difficult to obtain an adequate amount of data due to memory impairment.  Therefore, he reported that it was reasonable to anticipate that a person with such psychiatric impairment would provide information that would not fit with specific criteria for a DSM-IV PTSD diagnosis.  He stated, "Regretfully, [the VA examiners] in both cases who conducted the [VA PTSD examinations] failed to understand and acknowledge the presence of well delineated symptoms related to [the] development of PTSD as a result of well delineated and quite prolonged in length exposure to enemy fire during [the Veteran's] participation in the Vietnam conflict."  The psychiatrist reported that the Veteran's consistent Vietnam stressors led to "epigenetic changes and consequent insipidus but ingravescent course of impairment in functioning of his brain."  The psychiatrist stressed that the Veteran had significant memory impairment and, therefore, he was able to recall the events of the boating accident referenced in the July 2002 VA examination with more clarity than what he observed during his Vietnam service; however, he opined that the Veteran's Vietnam experiences were "much more stressful and much more dangerous" than his participation as a witness in a murder trial.

In the February 2015 report, the private psychiatrist indicated that a review of the evidence shows that the Veteran's PTSD symptoms are related "largely and primarily" to his exposure to his Vietnam stressors.  In conclusion, the psychiatrist opined that it was as likely as not that the Veteran had a DSM-IV diagnosis of PTSD.  He stated that the Veteran had a sufficient amount of Vietnam stressors to develop delayed onset PTSD.

In reviewing the various opinions of record, the Board concludes that there is a reasonable doubt as to whether the Veteran has current psychiatric symptoms that meet all of the DSM criteria for a current PTSD diagnosis, as required under the regulations.  The Veteran's treating private physician's statements and the private psychiatrist who authored the February 2015 report support the Veteran's assertions that he has PTSD as a result of Vietnam stressors.  The VA opinions do not address the private medical opinions.  The VA and private opinions were based on a thorough review of the evidence in the claims file and provide supporting rationale for the conclusions provided.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence; the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence of record, such a conclusion cannot be made.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for PTSD, depressive disorder, and anxiety is warranted.  38 C.F.R. § 3.102.
ORDER

Subject to the provisions governing the award of monetary benefits, service connection for PTSD, depressive disorder, and anxiety is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


